United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.W., Appellant
and
U.S. POSTAL SERVICE, DANIEL J. DOFFYN
POST OFFICE, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-1011
Issued: January 12, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 23, 2021 appellant filed a timely appeal from a June 10, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish an upper extremity
condition causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On March 26, 2020 appellant, then a 51-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed carpal tunnel syndrome (CTS) as a result of factors
of her federal employment, including repetitive motions associated with casing mail on a daily
basis. She noted that she first became aware of her condition on April 18, 2017 and realized its
relationship to her federal employment on March 10, 2020. Appellant did not stop work.
In an April 15, 2020 development letter, OWCP informed appellant that it had not received
evidence in support of her claim. It advised her of the type of factual and medical evidence needed
to establish her claim and requested a narrative medical report from her treating physician
containing a detailed description of findings and a diagnosis, explaining how her work duties
caused or aggravated a medical condition. OWCP afforded appellant 30 days to submit the
necessary evidence.
OWCP thereafter received a report of electromyogram and nerve conduction velocity
(EMG/NCV) testing dated March 8, 2019, which documented right CTS and ulnar neuropathy at
the right elbow.
In an April 4, 2019 medical report, Dr. Thomas A. Wiedrich, a Board-certified hand and
plastic surgeon, indicated that appellant related complaints of numbness and tingling in both hands
for the past three to four years. He performed a physical examination and noted a positive Tinel’s
sign on the left and positive Phalen’s and median nerve compression tests bilaterally. Dr. Wiedrich
reviewed appellant’s EMG/NCV results and diagnosed bilateral CTS. He also noted a diagnosis
of “cubital tunnel syndrome by EMG only” and discussed proceeding with right carpal tunnel
surgery.
In an April 8, 2019 note, Dr. Marta A. Dudek, a Board-certified internist, indicated that she
conducted appellant’s preoperative physical examination. She noted a diagnosis of right CTS and
an upcoming surgery date of April 16, 2019.
In an April 17, 2019 follow-up note, Dr. Wiedrich noted that he performed right open
carpal tunnel release on April 16, 2019. He indicated that appellant related an immediate
resolution of her numbness, tingling, and night pain.
Dr. Wiedrich, in a follow-up note dated May 22, 2019, found that appellant was capable of
full use of the right hand, as tolerated, and could return to work the following week.
By decision dated May 19, 2020, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish that her diagnosed medical conditions were
causally related to the accepted factors of her federal employment.

2

On June 11, 2020 appellant, through counsel, requested a telephone hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on
September 11, 2020.
By decision dated November 12, 2020, OWCP’s hearing representative affirmed OWCP’s
May 19, 2020 decision.
OWCP thereafter received a November 13, 2020 narrative report by Dr. Leonardo Vargas,
a Board-certified internist, who indicated that appellant had been under his care since
September 20, 2017. Dr. Vargas noted that her job duties involved forceful and repetitive flexionextension activities with her hands and wrists while casing mail, including pushing, pulling,
grabbing, and grasping for many hours per day. He related that appellant’s symptoms of numbness
and tingling of both hands had been present for four years and were aggravated by casing and
carrying mail, and were worse at the end of the workday. Dr. Vargas outlined her EMG/NCV
testing results, and noted that he referred her to Dr. Wiedrich when her symptoms did not resolve
with conservative treatment. He indicated that appellant related improvement after the April 2019
surgery, but that her symptoms had recently returned in both hands. Dr. Vargas ordered updated
EMG/NCV testing, which was completed on October 7, 2020 and showed bilateral CTS and ulnar
neuropathy. He opined that “this bilateral injury to her upper extremities is more likely than not
work related” and was consistent with her workplace activities and the chronology of her
symptoms. Dr. Vargas explained that appellant did not have any of the symptoms prior to working
for the employing establishment, did not engage in any activities outside of work , which involved
forceful or repetitive use of her hands, and had no relevant underlying medical conditions.
On March 16, 2021 appellant, through counsel, requested reconsideration.
By decision dated June 10, 2021, OWCP denied modification.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
3

Id.

4

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or o ccurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee. 7
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 8 A physician’s
opinion on whether there is causal relationship between the diagnosed condition and the implicated
employment incident must be based on a complete factual and medical background. 9 Additionally,
the physician’s opinion must be expressed in terms of a reasonable degree of med ical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. 10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an upper
extremity condition causally related to the accepted factors of her federal employment.
In his November 13, 2020 narrative report, Dr. Vargas described appellant’s repetitive
employment duties and history of symptoms and treatment. He diagnosed bilateral CTS and ulnar
neuropathy and opined that “this bilateral injury to her upper extremities is more likely than not
work related.” Dr. Vargas explained that his determination was consistent with her workplace
activities and chronology of her symptoms. He failed, however, to explain how the accepted
factors of appellant’s federal employment either caused or contributed to her diagnosed medical
conditions. The Board has held that a medical opinion should offer a medically -sound and
rationalized explanation by the physician of how the specific employment duties physiologically
caused or aggravated the diagnosed conditions.11 In addition, the fact that a condition manifests
itself during a period of employment is insufficient to establish causal relationship. Temporal
relationship alone will not suffice.12 Thus, the Board finds that the November 13, 2020 narrative
report from Dr. Vargas is insufficient to establish causal relationship.

7

P.L., Docket No. 19-1750 (issued March 26, 2020); R.G., Docket No. 19-0233 (issued July 16, 2019); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Dolores C. Ellyett, id.
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9

C.F., Docket No. 18-0791 (issued February 26, 2019); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

See P.M., Docket No. 18-0287 (issued October 11, 2018); John W. Montoya, 54 ECAB 306 (2003).

11

See R.I., Docket No. 21-0033 (issued May 18, 2021); J.M., Docket No. 17-1002 (issued August 22, 2017).

12

Z.S., Docket No. 19-1010 (issued October 1, 2020); S.S., Docket No. 19-0675 (issued August 22, 2019); M.H.,
Docket No. 18-1737 (issued March 13, 2019); Daniel O. Vasquez, 57 ECAB 559 (2006).

4

Dr. Wiedrich, in his April 4 and 17, and May 22, 2019 notes, diagnosed bilateral CTS. In
his April 4, 2019 report, he also diagnosed “cubital tunnel syndrome by EMG only.” Similarly, in
her April 8, 2019 preoperative physical report, Dr. Dudek noted a diagnosis of right CTS. These
reports, however, do not contain an opinion on causation. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship. 13 Therefore, Drs. Wiedrich and Dudek’s reports
are also insufficient to establish appellant’s claim.
As the medical evidence of record is insufficient to establish causal relationship between
appellant’s diagnosed conditions and the accepted factors of her federal employment, she has not
met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an upper
extremity condition causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the June 10, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 12, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

5

